12-23616-rdd         Doc 352     Filed 06/23/21 Entered 06/23/21 10:18:28          Main Document
                                              Pg 1 of 1



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
                                                              Confirmed Chapter 11
In re:
                                                              Case No.: 12-23616-rdd
MOSDOS CHOFETZ CHAIM, INC.,

                                        Debtor.
------------------------------------------------------X

                             DECLARATION OF DISBURSEMENTS

         Rabbi Aryeh Zaks declares as follows

                1.       I am the President of the above-captioned debtor.

                2.       I submit this declaration with respect to the Debtor’s disbursements for

first quarter 2020 through first quarter 2021.

                3.       For the first quarter 2020, the Debtor had $250,000 in disbursements.

                4.       For the second quarter 2020, the Debtor had zero disbursements.

                5.       For the third quarter 2020, the Debtor had zero disbursements.

                6.       For the fourth quarter 2020, the Debtor had zero disbursements.

                7.       For first quarter 2021, the Debtor had zero disbursements.

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct

Dated: Rockland County, New York
       June 13 , 2021


                                                  RABBI ARYEH ZAKS, President




{01104485.DOC;1 }
